EXHIBIT 10.1

 

MEMORANDUM OF UNDERSTANDING

 

This Memorandum of Understanding (“MOU”) is entered into as of January 31, 2005,
by and among:

 

I.                                         LTC Properties, Inc. (“LTC, Inc.”),
and Texas-LTC Limited Partnership (“Texas-LTC”) (the foregoing parties are
referred to herein individually and collectively as “LTC”); and

 

II.                                     Extendicare Health Services, Inc.
(“EHSI”), Alpha Acquisition, Inc. (“Alpha”), Assisted Living Concepts, Inc.
(“ALC, Inc.”), and Carriage House Assisted Living, Inc. (“Carriage”).  (Assisted
Living Concepts, Inc., and Carriage House Assisted Living, Inc. are referred to
herein individually and collectively as “ALC/CHAL”; Assisted Living Concepts
Inc., Carriage House Assisted Living, Inc., Alpha Acquisition Inc. and
Extendicare Health Services, Inc. are referred to herein individually and
collectively as “ALC”.)

 

Background:

 

A.                                   On November 4, 2004, EHSI and Alpha entered
into a Plan of Merger and Acquisition Agreement (“Merger Agreement”) with ALC,
Inc. pursuant to which it is anticipated that Alpha, a subsidiary of EHSI, will
merge with and into ALC, Inc. and ALC, Inc. will continue as the surviving
corporation after the merger (the “Merger”).  Upon conclusion of the Merger in
accordance with the terms of the Merger Agreement, EHSI will be the sole
shareholder of ALC, Inc.

 

B.                                     LTC leases a total of thirty-seven (37)
assisted living facility properties (the “Leased Properties”) currently
containing a total of approximately 1,427 assisted living units (a “Unit”) to
ALC/CHAL under a master lease agreement or individual leases and amendments
thereto (collectively the “Leases”).  The Leased Properties, their number of
Units, and the respective parties to the Leases for each Leased Property are set
forth in Exhibit A.  For purposes of this MOU, a “Unit” is an apartment located
within an assisted living facility in which one or more residents could reside.

 

1

--------------------------------------------------------------------------------


 

C.                                     Under the Leases, LTC may declare an
Event of Default (as defined in the Leases) if a Change of Control (as defined
in the Leases) of the tenant occurs and the surviving tenant-entity does not
have a Net Worth (as defined in the Leases) equal to or greater than
Seventy-Five Million Dollars ($75,000,000.00).  Under the Leases, a Change of
Control includes, but is not limited to, circumstances where (i) any person
becomes the beneficial owner of thirty percent (30%) or more of the outstanding
shares of ALC/CHAL; or (ii) the stockholders of ALC/CHAL approve a merger or
consolidation of ALC/CHAL with any other corporation.

 

D.                                    At the request of ALC, Inc.,
representatives of LTC have previously identified certain circumstances that
they contend constitute non-conformity by ALC/CHAL with the Leases (such
matters, collectively, the “Identified Concerns”), a summary of which Identified
Concerns was disclosed as part of ALC, Inc.’s public filings with the Securities
and Exchange Commission.

 

E.                                      ALC and LTC agree that it is in their
mutual best interests to resolve all disputes under the Leases prior to the
Merger and to ensure the continued existence of leasing arrangements by and
among LTC and ALC following the Merger.

 

Now, therefore, taking the foregoing Background into account, and in
consideration of the mutual covenants, agreements and conditions set forth
herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereby agree as
follows:

 


1.                                       UNDERSTANDINGS AND AGREEMENTS REGARDING
TERMS OF NEW MASTER LEASES:


 


1.1.                            NUMBER OF UNITS.  THE PARTIES AGREE THAT THE
NUMBER OF ASSISTED LIVING UNITS FOR EACH OF THE LEASED PROPERTIES SHALL BE AS
SET FORTH IN EXHIBIT A.


 


1.2.                            MASTER LEASES.  LTC AND ALC SHALL ENTER INTO TWO
(2) MASTER LEASE AGREEMENTS (THE “MASTER LEASES”) UPON TERMS AND CONDITIONS
SIMILAR TO THOSE CONTAINED IN THE MASTER LEASE AGREEMENT DATED NOVEMBER 30,
2001, BETWEEN LTC AND ALC/CHAL (THE “ORIGINAL MASTER LEASE”), EXCEPT AS
OTHERWISE SPECIFIED IN THIS MOU.  THE LEASED PROPERTIES SHALL BE GROUPED UNDER
THE MASTER LEASES ACCORDING TO THE GROUPINGS SET FORTH IN EXHIBIT A.  THE MASTER
LEASES SHALL BE

 

2

--------------------------------------------------------------------------------


 


DEEMED AS OF THE “COMMENCEMENT DATE” (AS THAT TERM IS HEREINAFTER DEFINED) TO
HAVE AMENDED, RESTATED, SUPERSEDED AND REPLACED THE LEASES, INCLUDING THE
ORIGINAL MASTER LEASE, FOR ALL PURPOSES AND THE MASTER LEASES AND THIS MOU SHALL
CONSTITUTE THE ONLY AGREEMENTS BETWEEN LTC AND ALC WITH RESPECT TO THE LEASED
PROPERTIES; PROVIDED, HOWEVER, THAT NOTHING IN THIS MOU SHALL RELIEVE ALC/CHAL
(AND, FOLLOWING CONSUMMATION OF THE MERGER, ALC) OF ANY ACCRUED OR UNPAID
OBLIGATION TO PAY RENT OR OTHER MONIES TO LTC, WHETHER UNDER ANY LEASE OR
OTHERWISE.  NOTWITHSTANDING THE FOREGOING, ALC AND LTC AGREE THAT THE MASTER
LEASES SHALL CONTAIN THE FOLLOWING ELEMENTS, WITH THE TERMS OF THIS MOU
SUPERSEDING THE TERMS OF THE ORIGINAL MASTER LEASE TO THE EXTENT THEY ARE
INCONSISTENT, CONFLICT WITH, OR VARY FROM ANY OF THE TERMS OR CONDITIONS OF THE
ORIGINAL MASTER LEASE:


 


1.2.1.                   TERM.  THE TERM OF THE EACH MASTER LEASE SHALL COMMENCE
RETROACTIVE TO JANUARY 1, 2005, SUBJECT TO THE MERGER BECOMING EFFECTIVE, UPON
THE DATE THE MERGER BECOMES EFFECTIVE (THE “COMMENCEMENT DATE”) AND SHALL EXPIRE
(IF NOT SOONER TERMINATED UNDER THE TERMS OF THE MASTER LEASES) AT MIDNIGHT
(CALIFORNIA TIME) DECEMBER 31, 2014 (THE “INITIAL TERM”).


 


1.2.2.                   MINIMUM RENT.  COMMENCING RETROACTIVE TO JANUARY 1,
2005, THE MONTHLY BASE RENT (“MINIMUM RENT”) PAYABLE UNDER EACH MASTER LEASE
SHALL BE AS SET FORTH ON EXHIBIT A SUCH THAT THE COMBINED INITIAL MINIMUM RENT
UNDER THE MASTER LEASES DURING 2005 SHALL BE EQUAL TO THE TOTAL MINIMUM RENT
PAID IN 2004 UNDER ALL THE EXISTING LEASES INCREASED BY 2%, PLUS $250,000.00
(SUCH SUM, THE “INITIAL FIXED AMOUNT INCREASE”), WITH SUCH MINIMUM RENT BEING
ADJUSTED RETROACTIVELY TO JANUARY 1, 2005.  SPECIFICALLY, IT IS AGREED THAT THE
2005 MINIMUM RENT FOR THE FIRST MASTER LEASE WILL BE $4,500,000, AND THE 2005
MINIMUM RENT FOR THE SECOND MASTER LEASE WILL BE $4,864,785, UNLESS MODIFIED
PURSUANT TO SECTION 1.2.10 OF THIS MOU.  ON JANUARY 1, 2006, AND CONTINUING EACH
JANUARY 1 THEREAFTER, DURING THE INITIAL TERM OF EACH MASTER LEASE AND DURING
THE SECOND THROUGH TENTH YEAR OF EACH EXTENDED TERM THEREOF, THE MINIMUM

 

3

--------------------------------------------------------------------------------


 


RENT PAYABLE WITH RESPECT TO EACH MASTER LEASE SHALL INCREASE BY TWO PERCENT
(2%) PER ANNUM OVER THE FINAL MINIMUM RENT DUE IN THE PRECEDING LEASE YEAR.  IN
ADDITION, ON EACH JANUARY 1 OF 2006, 2007 AND 2008, THE ANNUAL COMBINED MINIMUM
RENT PAYABLE UNDER BOTH MASTER LEASES SHALL INCREASE BY $250,000.00 EACH YEAR,
RESPECTIVELY.  A SUMMARY OF THE MINIMUM RENT PAYABLE, UNLESS MODIFIED BY
CONDITIONS SPECIFIED IN SECTION 1.2.10 OF THIS MOU, WITH RESPECT TO EACH OF THE
MASTER LEASES CALCULATED FOR EACH LEASE YEAR DURING THE INITIAL TERM IS SET
FORTH ON EXHIBIT A.


 


1.2.3.                   OPTIONS TO EXTEND.  PROVIDED THERE EXISTS NO UNCURED
EVENT OF DEFAULT UNDER EITHER OF THE MASTER LEASES (EXCEPTING STEMMING FROM A
LOSS OF ANY LICENSES NECESSARY TO OPERATE A FACILITY AS AN ASSISTED LIVING
FACILITY UNDER APPLICABLE STATE LAWS, WHICH LOSS OF LICENSURE SHALL NOT BE
DEEMED AN EVENT OF DEFAULT FOR PURPOSES HEREOF PROVIDED ALC CONSUMMATES A
SUBSTITUTION IN ACCORDANCE WITH THIS MOU AND THE APPLICABLE MASTER LEASE WITH
RESPECT TO THE UNLICENSED FACILITY WITHIN ONE HUNDRED TWENTY (120) DAYS OF SUCH
LOSS OF LICENSE), ALC SHALL HAVE THE RIGHT TO EXTEND THE TERM OF EACH MASTER
LEASE FOR UP TO THREE (3) SEPARATE ADDITIONAL PERIODS OF TEN (10) YEARS EACH
(EACH, AN “EXTENDED TERM”), COMMENCING IMMEDIATELY FOLLOWING THE END OF THE
INITIAL TERM OR THE IMMEDIATELY PRECEDING EXTENDED TERM.  THE OPTION TO EXTEND
EACH MASTER LEASE MUST BE EXERCISED IN WRITING NOT LATER THAN TWELVE (12) MONTHS
PRIOR TO THE END OF THE INITIAL TERM OR THE THEN-CURRENT EXTENDED TERM.  TIME IS
OF THE ESSENCE AS TO PROVIDING TIMELY NOTICE OF EXERCISE. THE MASTER LEASES
DURING ANY EXTENDED TERMS SHALL BE ON THE SAME TERMS AND CONDITIONS AS APPLIED
DURING THE INITIAL TERM, EXCEPT THAT:


 

I.                                       The Minimum Rent during the first year
of the first Extended Term shall be increased by the greater of (a) 2% over the
final Minimum Rent due in the last year of the Initial Term , or (b) the sum of
the final Minimum Rent due during the first year of the Master Lease (calculated
prior to inclusion

 

4

--------------------------------------------------------------------------------


 

of the Initial Fixed Amount Increase), plus $1,000,000.00, with such sum being
multiplied by a fraction, the numerator of which is the CPI of the second to
last month of the Initial Term (i.e., November 2014) and the denominator is the
CPI of November 2004.  For purposes of the Master Leases “CPI” shall mean and
refer to the Consumer Price Index published by the Bureau of Labor Statistics of
the Department of Labor, U.S. Cities Average, All Items (1982-84=100); provided,
however, that if compilation of the CPI is discontinued or transferred to any
other governmental department or bureau, then the index most nearly the same as
the CPI shall be used.

 

II.                                   The Minimum Rent during the first year of
the second Extended Term shall be increased by the greater of (a) 2% over the
final Minimum Rent due in the last year of the first Extended Term, or (b) the
final Minimum Rent due during the first year of the first Extended Term,
multiplied by a fraction, the numerator of which is the CPI of the second to
last month of the first Extended Term (i.e., November 2024) and the denominator
is the CPI of November 2014.

 

III.                               The Minimum Rent during the first year of the
third Extended Term shall be increased by the greater of (a) 2% over the final
Minimum Rent due during the last year of the second Extended Term, (b) the
Minimum Rent due during the first year of the second Extended Term, multiplied
by a fraction, the numerator of which is the CPI of the second to last month of
the second Extended Term (i.e., November 2034) and the denominator is the CPI of
November 2024, or (c) an amount necessary to cause such Minimum Rent to be equal
to Fair Market Rent, which shall be determined as set forth on Exhibit C
attached hereto.

 


1.2.4.                   RIGHT OF SUBSTITUTION.  PROVIDED THAT THERE IS NO EVENT
OF DEFAULT EXISTING UNDER EITHER OF THE MASTER LEASES, THEN SUBJECT TO THE TERMS
AND CONDITIONS SET FORTH IN THIS SECTION 1.2.4, ALC MAY SUBSTITUTE INTO THE
APPLICABLE

 

5

--------------------------------------------------------------------------------


 


MASTER LEASE ONE, OR MORE, OF THE 122 ASSISTED LIVING FACILITIES OWNED AND
OPERATED BY ALC/CHAL PRIOR TO EHSI’S ACQUISITION OF ALC, INC. (A “SUBSTITUTE
FACILITY”). ALC MAY EFFECT SUCH A SUBSTITUTION IN THE EVENT THAT (A) THE
FACILITY TO BE SUBSTITUTED UNDER THE APPLICABLE MASTER LEASE BECOMES
UNPROFITABLE TO OPERATE BY ALC BASED ON ALC’S REASONABLE COMMERCIAL JUDGMENT, OR
(B) THE FACILITY TO BE SUBSTITUTED LOSES ANY LICENSES NECESSARY TO OPERATE THE
SAME AS AN ASSISTED LIVING FACILITY UNDER APPLICABLE STATE LAWS (SUCH LOSS OF
LICENSURE NOT BEING DEEMED AN EVENT OF DEFAULT,  PROVIDED ALC CONSUMMATES A
SUBSTITUTION IN ACCORDANCE WITH THIS MOU WITH RESPECT TO SUCH UNLICENSED
FACILITY).


 


UPON A MINIMUM OF NINETY (90) DAYS PRIOR WRITTEN NOTICE TO LTC ( A “SUBSTITUTION
NOTICE”, WHICH SUBSTITUTION NOTICE SHALL INCLUDE THE INFORMATION CALLED FOR IN
EXHIBIT B HERETO AND SHALL BE IN A FORM REASONABLY ACCEPTABLE TO LTC) OF ALC’S
INTENT TO EFFECT SUCH SUBSTITUTION, ALC SHALL HAVE THE RIGHT TO SUBSTITUTE INTO
THE APPLICABLE MASTER LEASE A SUBSTITUTE FACILITY PROVIDED THAT ALL OF THE
FOLLOWING ADDITIONAL CONDITIONS WITH REGARD TO SUCH SUBSTITUTE FACILITY ARE MET
BOTH AT THE TIME OF THE SUBSTITUTION  NOTICE AND AT THE TIME OF THE CLOSING OF
THE SUBSTITUTION (ANY SUBSTITUTE FACILITY SATISFYING SAID CONDITIONS SHALL BE
REFERRED TO AS A “QUALIFYING SUBSTITUTE FACILITY”):  (I) THE SUBSTITUTE FACILITY
HAS AN EQUAL OR GREATER NUMBER OF ASSISTED LIVING UNITS AS THE ORIGINAL FACILITY
BEING SUBSTITUTED OUT; (II) THE EBITDARM OF THE SUBSTITUTE FACILITY FOR EACH OF
THE TRAILING THREE (3) MONTHS AND THE TRAILING TWENTY-FOUR (24) MONTHS,
RESPECTIVELY, IS EQUAL TO OR GREATER THAN THAT OF FACILITY BEING SUBSTITUTED
OUT; (III) THE SUBSTITUTE FACILITY IS FREE OF ANY ENCUMBRANCES OR LIENS OTHER
THAN MUNICIPAL AND ZONING ORDINANCES AND AGREEMENTS ENTERED THEREUNDER, RECORDED
BUILDING AND USE RESTRICTIONS, RECORDED EASEMENTS AND SIMILAR MATTERS OF RECORD,
AND UNRECORDED LEASES AND OCCUPANCY AGREEMENTS (SUCH MATTERS AFFECTING TITLE,
THE “ENCUMBRANCES”), NONE OF WHICH, CONSIDERED INDIVIDUALLY OR ON A COMBINED
BASIS, ADVERSELY AFFECT OR DIMINISH THE USE, VALUE OR OPERATION OF THE
SUBSTITUTE FACILITY, AND NONE OF WHICH DIFFER

 

6

--------------------------------------------------------------------------------


 


MATERIALLY IN CONTENT, PURPOSE OR EFFECT FROM THE ENCUMBRANCES AFFECTING TITLE
TO THE FACILITY BEING SUBSTITUTED OUT; (IV) THE SUBSTITUTE FACILITY SHALL BE IN
COMPLIANCE WITH ALL STATE AND FEDERAL REGULATIONS, INCLUDING ALL LICENSING AND
OPERATING REQUIREMENTS, ALL STATE AND LOCAL BUILDING AND ZONING CODES, AND ALL
OTHER REQUIREMENTS NECESSARY TO OPERATE THE SUBSTITUTE FACILITY AS AN ASSISTED
LIVING FACILITY; (V) THE SUBSTITUTE FACILITY SHALL BE IN COMPLIANCE WITH ALL
STATE AND FEDERAL REGULATIONS AND ALL OTHER REQUIREMENTS NECESSARY TO ALLOW A
CHANGE OF OWNERSHIP (VI) THE SUBSTITUTE FACILITY BE IN MATERIAL COMPLIANCE WITH
ANY APPLICABLE LAWS, RULES OR REGULATIONS GOVERNING THE USE, HANDLING, STORAGE
AND DISPOSAL OF HAZARDOUS SUBSTANCES AND THAT PRIOR TO THE SUBSTITUTION ALC HAS
DELIVERED A PHASE I ENVIRONMENTAL REPORT DATED NO MORE THAN SIX (6) MONTHS PRIOR
TO THE EFFECTIVE DATE OF SUCH SUBSTITUTION EVIDENCING SUCH COMPLIANCE; (VI)
THERE HAVE BEEN NO MORE THAN TWO (2) PRIOR SUBSTITUTIONS UNDER THE MASTER LEASE
OR THIS SECTION 1.2.4 CONSUMMATED WITHIN THE TWELVE (12) MONTHS PRECEDING THE
DATE OF THE CLOSING OF THE PROPOSED SUBSTITUTION, AND (VII) THE SUBSTITUTE
FACILITY SHALL BE IN GOOD PHYSICAL AND MECHANICAL CONDITION AND REPAIR AND SHALL
NOT REQUIRE ANY CAPITAL IMPROVEMENTS OR REPAIRS IN EXCESS OF $30,000, WHICH
CAPITAL IMPROVEMENTS SHALL EITHER (A) BE FUNDED BY ALC WITHOUT REIMBURSEMENT BY
LTC, OR (B) IF FUNDED OR OTHERWISE PAID FOR BY LTC, BE TREATED AS AN EXPANSION
OF THE FACILITY IN QUESTION AND RESULT IN THE ADJUSTMENTS TO MINIMUM RENT
PROVIDED FOR IN SECTION 1.2.10 OF THIS MOU, AND IN ANY EVENT SHALL BE UNDERTAKEN
AND DILIGENTLY PURSUED TO COMPLETION BY ALC WITHIN SIX (6) MONTHS OF
CONSUMMATION OF THE SUBSTITUTION.


 


EACH SUBSTITUTION UNDER THIS MASTER LEASE SHALL BE TREATED AS AN EXCHANGE OF
PROPERTY, WITH THE RESULT BEING THAT LTC SHALL BE THE OWNER OF THE REAL PROPERTY
AND IMPROVEMENTS THEREON OF THE QUALIFYING SUBSTITUTE FACILITY AND THAT ALC,
INC. SHALL BE THE OWNER OF THE REAL PROPERTY AND IMPROVEMENTS THEREON OF THE
FACILITY BEING SUBSTITUTED OUT OF THE MASTER LEASE (THE “SUBSTITUTED FACILITY”).
IN CONNECTION WITH THE FOREGOING, LTC

 

7

--------------------------------------------------------------------------------


 


SHALL HAVE THE SUBSTITUTED FACILITY, ON OR BEFORE THE DATE OF SUBSTITUTION,
RELEASED FROM ANY AND ALL LIENS AND ENCUMBRANCES SECURING MONETARY OBLIGATIONS.


 


ALC AGREES TO PAY ALL OF LTC’S REASONABLE COSTS AND OUT-OF-POCKET EXPENSES IN
CONNECTION WITH GOOD-FAITH EFFORTS TO CONSUMMATE ANY SUBSTITUTION HEREUNDER,
WHETHER OR NOT SUCH SUBSTITUTION IS COMPLETED, EXCEPTING ANY PRINCIPAL AND
ACCRUED INTEREST TO PAY OFF MONETARY OBLIGATIONS SECURED BY LIENS OR
ENCUMBRANCES AGAINST THE SUBSTITUTED FACILITY. IN ADDITION, IN LIEU OF LTC
CHARGING ALC FOR THE ACTUAL TIME AND EFFORTS OF ITS STAFF IN PROCESSING A
SUBSTITUTION HEREUNDER, EACH TIME ALC DELIVERS A SUBSTITUTION NOTICE, TOGETHER
WITH THAT SUBSTITUTION NOTICE ALC SHALL REMIT TO LTC THE SUM OF TEN THOUSAND
DOLLARS ($10,000) AS A FLAT AND NON-ACCOUNTABLE FEE TO REIMBURSE LTC FOR ITS
INTERNAL OVERHEAD COSTS AND OVERHEAD EXPENSES DEVOTED TO EFFECTING A
SUBSTITUTION.


 


ALC SHALL NOT HAVE THE RIGHT TO EFFECT A SUBSTITUTION OF A FACILITY IF ANY
MONETARY LIEN ON THE FACILITY MAY NOT BE VOLUNTARILY PREPAID BY LTC. WITHOUT
LIMITATION TO THE FOREGOING, ALC SHALL BE RESPONSIBLE FOR ALL ACCELERATION OR
PREPAYMENT CHARGES (BUT NOT PRINCIPAL AND ACCRUED INTEREST CHARGES) INCURRED BY
LTC IN CONNECTION WITH EFFECTING A PAYOFF OF ANY LIENS OR ENCUMBRANCES.  ALC
SHALL HAVE THE RIGHT TO INQUIRE OF LTC REGARDING THE EXISTENCE OF, AND LTC SHALL
PROVIDE A WRITTEN STATEMENT SUMMARIZING, THE THEN CURRENTLY APPLICABLE
ACCELERATION OR PREPAYMENT CHARGES ASSOCIATED WITH PAYOFF OF ANY LIENS OR
ENCUMBRANCES AFFECTING ANY FACILITY ALC IS CONSIDERING SUBSTITUTING, SUCH
SUMMARY TO BE PROVIDED TO ALC PRIOR TO ITS ELECTION, IF ANY, TO DELIVER A
SUBSTITUTION NOTICE TO LTC.


 


NOTWITHSTANDING ANY OF THE FORGOING, ALC SHALL NOT HAVE THE RIGHT TO CLOSE ANY
SUBSTITUTION OF A  FACILITY UNDER EITHER OF THE MASTER LEASES DURING THE LAST
TWENTY-FOUR (24) MONTHS OF THE TERM (OR ANY EXTENDED TERM) OF SAID

 

8

--------------------------------------------------------------------------------


 


MASTER LEASE UNLESS ALC HAS GIVEN LTC ITS NOTICE TO EXTEND THE TERM OF THE
RELEVANT MASTER LEASE.


 


FURTHERMORE, ALC SHALL NOT BE ENTITLED TO SUBSTITUTE ANY OF THE FIVE (5)
FACILITIES LOCATED IN THE STATE OF WASHINGTON THAT ARE CURRENTLY ENCUMBERED BY
WASHINGTON STATE REVENUE BONDS (THE “WA BONDS”) UNTIL DECEMBER 2, 2015.


 


 ALC HEREBY AGREES THAT IT SHALL CLOSE, DIVEST ITSELF OF, OR LEASE THE
 SUBSTITUTED FACILITY TO AN UNAFFILIATED THIRD-PARTY, BUT IN ANY EVENT ALC AND
ITS AFFILIATES SHALL PERMANENTLY CEASE TO OPERATE THE SUBSTITUTED FACILITY AS AN
ASSISTED LIVING OR OTHER HEALTHCARE RELATED FACILITY WITHIN ONE (1) YEAR OF THE
EFFECTIVE DATE OF SUCH SUBSTITUTION.  ALC’S FAILURE TO DO SO SHALL CONSTITUTE AN
EVENT OF DEFAULT UNDER THE APPLICABLE MASTER LEASE.


 


LTC AND ALC HEREBY AGREE THAT THE SUBSTITUTION AS SET FORTH IN THIS
SECTION 1.2.4 REPRESENTS THE ENTIRE CONSIDERATION FOR SUCH QUALIFYING SUBSTITUTE
FACILITY AND THAT THERE SHALL BE NO ALTERATION OF ANY MINIMUM RENT DUE UNDER THE
APPLICABLE MASTER LEASE TO LTC, AND NEITHER LTC NOR ALC SHALL BE ENTITLED ANY
OTHER CONSIDERATION WHETHER IN THE FORM OF CASH OR OTHERWISE.


 


1.2.5.                   INSURANCE.  THE LANGUAGE SET FORTH IN EXHIBIT D
ATTACHED HERETO SHALL REPLACE ARTICLES XIII AND XIV OF THE MASTER LEASE.


 


1.2.6.                   SUBLETTING.  (THE FOLLOWING LANGUAGE MODIFIES
SECTION 22 OF THE MASTER LEASE AS FOLLOWS)  “SUBJECT TO THE PERMITTED EXCEPTIONS
SET FORTH IN SECTION 22.3 BELOW, ALC MAY NOT ASSIGN, SUBLEASE OR SUBLET,
ENCUMBER, APPROPRIATE, PLEDGE OR OTHERWISE TRANSFER, THE LEASE OR THE LEASEHOLD
OR OTHER INTEREST IN THE LEASED PROPERTY WITHOUT LTC’S CONSENT, WHICH MAY BE
WITHHELD IN LTC’S SOLE AND ABSOLUTE DISCRETION.  NOTWITHSTANDING THE FORGOING IN
THIS SECTION 22, ALC MAY SUBLET ONE OR MORE FACILITY TO A SUBSIDIARY OF ALC OR
EHSI, PROVIDED

 

9

--------------------------------------------------------------------------------


 


THAT (1) SUCH SUBLEASING AGREEMENT BE IN A FORM THAT IS REASONABLY ACCEPTABLE TO
LTC, AND (2) THAT ALC PROVIDES TO LTC NOT LESS THAN THIRTY (30) DAYS PRIOR
WRITTEN NOTICE OF ALC’S INTENT TO EFFECT SUCH SUBLEASE.  IN ADDITION, ALC SHALL
BE PERMITTED TO SUBLET, WITHIN ANY FACILITY UNDER THE MASTER LEASE, UP TO 20% OF
THE SQUARE FOOTAGE TO ANY PARTY PROVIDING ANCILLARY SERVICES TO THE RESIDENTS OR
EMPLOYEES OF ANY FACILITY, PROVIDED THAT THE NUMBER OF UNITS AVAILABLE FOR RENT
AT SUCH FACILITY SHALL NOT BE DECREASED.  UPON LTC’S CONSENT (AND, IN SUCH CASES
WHERE LTC’S CONSENT IS NOT REQUIRED PURSUANT TO SECTION 22.3 BELOW), (A) IN THE
CASE OF A SUBLETTING, THE SUBLESSEE SHALL COMPLY WITH THE PROVISIONS OF
SECTION 22.2, (B) ALC SHALL PROVIDE AN ORIGINAL COUNTERPART OF EACH SUCH
SUBLEASE, DULY EXECUTED BY ALC AND SUCH SUBLESSEE, THAT SHALL BE DELIVERED
PROMPTLY TO LTC, AND (C) ALC SHALL REMAIN PRIMARILY LIABLE, AS PRINCIPAL RATHER
THAN AS SURETY, FOR THE PROMPT PAYMENT OF THE RENT AND FOR THE PERFORMANCE AND
OBSERVANCE OF ALL OF THE COVENANTS AND CONDITIONS TO BE PERFORMED BY ALC
HEREUNDER.  NOTHING HEREUNDER SHALL PRECLUDE LTC FROM SELLING ANY OF THE LEASED
PROPERTY OR ASSIGNING OR TRANSFERRING ITS INTEREST HEREUNDER, PROVIDED THE NEW
OWNER OR ASSIGNEE EXPRESSLY ASSUMES LTC’S OBLIGATIONS UNDER THIS LEASE”.


 


SECTION 22.3 OF THE MASTER LEASE SHALL BE MODIFIED TO READ AS FOLLOWS: 
“ANYTHING CONTAINED IN THIS LEASE TO THE CONTRARY NOTWITHSTANDING, ALC SHALL
HAVE THE RIGHT AT ANY TIME DURING THE TERM, WITHOUT FIRST SEEKING LTC’S CONSENT,
TO ENTER INTO RENTAL AGREEMENTS WITH RESIDENTS OF THE FACILITIES, AND EXECUTE
ANY DOCUMENTS NECESSARY IN CONNECTION THEREWITH.  PROVIDED, HOWEVER, BUT FOR THE
FACT THAT LTC’S CONSENT NEED NOT BE OBTAINED IN SUCH SITUATIONS, ALL OTHER
RESTRICTIONS AND PROVISIONS CONTAINED IN THIS ARTICLE XXII OR ELSEWHERE IN THIS
LEASE SHALL APPLY”.


 


1.2.7.                   GEOGRAPHIC LIMITATIONS.  EXCEPT AS OTHERWISE PROVIDED
IN THIS SECTION 1.2.7, DURING THE INITIAL TERM AND ANY EXTENDED TERM OF THE
MASTER

 

10

--------------------------------------------------------------------------------


 


LEASES, AND FOR A PERIOD OF TWO (2) YEARS AFTER EXPIRATION OR EARLIER
TERMINATION THEREOF, NEITHER ALC NOR ANY OF ITS AFFILIATES, DIRECTLY OR
INDIRECTLY, SHALL OPERATE, OWN, MANAGE OR HAVE ANY LEGAL OR BENEFICIAL INTEREST
IN OR OTHERWISE PARTICIPATE IN OR RECEIVE REVENUES FROM ANY OTHER ASSISTED
LIVING FACILITY WITHIN A FOUR (4) MILE RADIUS MEASURED OUTWARD FROM THE OUTSIDE
BOUNDARY OF EACH LEASED PROPERTY.  NOTWITHSTANDING THE FOREGOING, ALC OR ANY OF
ITS AFFILIATES, EHSI AND ANY AFFILIATES OR SUBSIDIARIES OF EHSI, MAY, DIRECTLY
OR INDIRECTLY, OPERATE, OWN, MANAGE OR HAVE A LEGAL OR BENEFICIAL INTEREST IN
ASSISTED LIVING FACILITIES WITHIN SUCH FOUR (4) MILE RADIUS, IF ALC OR ANY OF
ITS AFFILIATES, EHSI AND ANY AFFILIATES OR SUBSIDIARIES OF EHSI, OPERATED,
OWNED, MANAGED OR HAD ANY LEGAL OR BENEFICIAL INTEREST IN OR OTHERWISE
PARTICIPATED IN OR RECEIVED REVENUES FROM SUCH ASSISTED LIVING FACILITY PRIOR TO
THE COMMENCEMENT DATE (A “COMPETING FACILITY”); PROVIDED, HOWEVER, THAT IN ORDER
TO AVOID ANY CONFLICT OF INTEREST WITH RESPECT TO ANY NON-LTC OWNED FACILITY AND
A COMPETING FACILITY, ALC AGREES IT WILL NOT PREFER OR FAVOR A COMPETING
FACILITY TO THE DETRIMENT OF AN LTC-OWNED FACILITY.


 


1.2.8.                   MODIFICATION OF CHANGE OF CONTROL PROVISIONS. 
SECTION 18.1 OF ARTICLE XVIII AS THE SAME APPEARS THE ORIGINAL MASTER LEASE,
ENTITLED CHANGE OF CONTROL, SHALL BE MODIFIED TO REDUCE THE SURVIVING ENTITY NET
WORTH REQUIREMENT FROM SEVENTY-FIVE MILLION DOLLARS ($75,000,000) TO FIFTY
MILLION DOLLARS ($50,000,000).


 


1.2.9.                   BOOKS AND RECORDS.  THE LAST PARAGRAPH IN SECTION 24.3
OF THE MASTER LEASE SHALL BE MODIFIED AS FOLLOWS:


 

“Whether or not expressly stated elsewhere above in this Section 24.3, all
information, reports, filings, etc. provided by ALC to LTC under this
Section 24.3 shall be (i) prepared in accordance with GAAP, and (ii) accompanied
with a written certificate from a duly authorized officer of ALC certifying that
to the best knowledge of

 

11

--------------------------------------------------------------------------------


 

the officer executing such certificate, all accompanying information is true and
complete.  ALC may satisfy the reporting requirements with respect to providing
quarterly and annual consolidated financial statements of ALC by the timely
filing of all required financial reports with the SEC by EHSI.  However, in the
event that EHSI ceases to file all such required financial reports with the SEC,
Lessee shall remain obligated for all the reporting requirements to LTC
hereunder, and shall furnish the applicable quarterly and annual reports
directly to LTC.  In addition to all of the items expressly identified and
required elsewhere in this Section 24.3 (or elsewhere in this Lease), ALC shall
promptly comply with any request by LTC or any Facility Mortgagee for the
production of additional financial information (whether relating to ALC, or a
Controlling Entity of ALC) as may be reasonably deemed relevant or prudent by
LTC and/or any Facility Mortgagee, provided, however, that such requests for
additional information pursuant to the immediately preceding sentence (a) shall
not require further detail or unconsolidated financial analysis than is provided
pursuant to any filings with the SEC completed by EHSI, and (b) are customary in
form and content and not unreasonably or unusually burdensome to produce”.

 


1.2.10.             EXPANSION OF LEASED PROPERTIES.  ALC WILL WORK COOPERATIVELY
WITH LTC TO EXPAND THE NUMBER OF LIVING UNITS, AT MUTUALLY AGREED UPON LEASED
PROPERTIES, WITH EACH PARTY ACTING IN GOOD FAITH BASED UPON THE EXERCISE OF ITS
COMMERCIALLY REASONABLE JUDGMENT IN LIGHT OF, AMONG OTHER THINGS, FACILITY
OCCUPANCY RATES, OPERATING COSTS, AND RESIDENT REVENUES.  PRIOR TO COMMENCING
ANY SUCH EXPANSION, ALC AND LTC SHALL AGREE UPON A DEVELOPMENT PLAN OUTLINING
THE COSTS AND TIMELINES FOR SUCH EXPANSION.  ALL COSTS FOR SUCH EXPANSION SHALL
BE PAID FOR BY LTC WHEN SUCH EXPANSION IS COMPLETED HAVING A CERTIFICATION OF
OCCUPANCY AND LICENSURE

 

12

--------------------------------------------------------------------------------


 


OF THE ADDITIONAL UNITS.  ALL EXPENDITURES MUST BE JOINTLY APPROVED BY ALC AND
LTC, WITH EACH PARTY ACTING IN GOOD FAITH BASED UPON THE EXERCISE OF ITS
COMMERCIALLY REASONABLE JUDGMENT.  THE MONTHLY MINIMUM RENT FOR ANY LEASED
PROPERTY THAT HAS BEEN EXPANDED SHALL BE ADJUSTED AND INCREASED BY INCREASING
THE MINIMUM RENT BY AN AMOUNT EQUAL TO (A) NINE AND ONE-HALF PERCENT (9.5%) PLUS
THE POSITIVE DIFFERENCE, IF ANY, BETWEEN THE AVERAGE FOR THE LAST FIVE (5)
BUSINESS DAYS PRIOR TO FUNDING OF THE YIELD ON THE U.S. TREASURY 10-YEAR NOTE
MINUS 420 BASIS POINTS (EXPRESSED AS A PERCENTAGE), MULTIPLIED BY (B) THE
AMOUNTS ACTUALLY PAID TO THIRD PARTIES BY OR ON BEHALF OF ALC, AND REIMBURSED BY
LTC, TO COMPLETE THE EXPANSION.  THE FOREGOING ADJUSTMENT TO THE MINIMUM RENT
SHALL OCCUR ON THE FIRST DAY OF THE MONTH DURING WHICH SUCH FUNDING OCCURRED. 
SUBJECT TO THE PROVISIONS OF THIS SECTION 1.2.10, LTC’S FUNDING OF ANY EXPANSION
TO THE LEASED PROPERTIES SHALL BE LIMITED TO $5,000,000.00 IN ANY CALENDAR YEAR.


 


1.3.                            WAIVER OF POTENTIAL EVENTS OF DEFAULT.  LTC
ACKNOWLEDGES AND AGREES THAT EHSI REQUIRES LTC’S AGREEMENT TO ALLOW ALC TIME TO
CURE ANY OF THE IDENTIFIED CONCERNS (A) AS INDUCEMENT TO CAUSE ALC TO ENTER INTO
THE MASTER LEASES ON THE TERMS AND CONDITIONS SET FORTH IN THIS MOU, AND (B) TO
FACILITATE THE TIMELY RECEIPT OF ALC, INC.’S SHAREHOLDER APPROVALS AND CLOSING
OF THE MERGER.  LTC FURTHER ACKNOWLEDGES THAT EHSI WILL NOT AGREE TO PROCEED
FURTHER WITH THE NEGOTIATION OF ANY MASTER LEASES OR OTHER RENEWALS OR
EXTENSIONS OF THE LEASES WITH LTC WITHOUT RECEIPT OF SUCH TIME TO CURE FROM LTC
AND WITHOUT THE REPRESENTATIONS AND WARRANTIES CONTAINED IN THIS PARAGRAPH.  LTC
AGREES AS FOLLOWS:


 


1.3.1.                   EFFECT OF MOU AND LEASES ON PRE-EXISTING DEFAULT.  IT
IS THE PARTIES’ INTENTION THAT THE NEW MASTER LEASES CONTEMPLATED HEREBY, WHEN
FULLY EXECUTED, SHALL SUBSTITUTE FOR AND ACT AS A NOVATION OF THE ORIGINAL
LEASES.  ACCORDINGLY, IN THE EVENT AN EVENT OF DEFAULT EXISTS OR EXISTED UNDER
THE ORIGINAL LEASES, LTC AGREES IT SHALL NOT SEEK TO TERMINATE THE LEASES OR THE
MASTER LEASES OR DISTURB ALC’S OCCUPANCY OF THE LEASED PROPERTIES AS A
CONSEQUENCE THEREOF, ALC HAVING, TO THE EXTENT NOT EXPRESSLY WAIVED

 

13

--------------------------------------------------------------------------------


 


PURSUANT TO THE TERMS OF THIS MOU, ANY AND ALL RIGHTS TO CURE THE SAME AS WERE
ESTABLISHED UNDER THE TERMS OF THE ORIGINAL MASTER LEASE; PROVIDED, HOWEVER,
THAT NOTHING IN THIS MOU OR ANY OF THE NEW MASTER LEASES SHALL RELIEVE ALC OF
ANY ACCRUED OR UNPAID OBLIGATION TO PAY RENT OR OTHER MONIES TO LTC, WHETHER
UNDER ANY LEASE OR OTHERWISE; AND PROVIDED FURTHER THAT NOTHING HEREIN SHALL
PROHIBIT OR BAR LTC FROM ENFORCING ANY TERM OR PROVISION OF THE NEW MASTER
LEASES OR OF SECTIONS 1.3 AND 2 OF THIS MOU.


 


1.3.2.                   SPECIFIC CURE PERIODS AND WAIVERS.  WITHOUT LIMITING
THE GENERALITY OF THE PROVISIONS OF SECTION 1.3.1 ABOVE, IN ANTICIPATION AND
SUPPORT OF ALC, INC. SEEKING SHAREHOLDER APPROVAL OF THE MERGER, AND EHSI, ALPHA
AND ALC, INC. CLOSING ON THE MERGER, AND IN CONSIDERATION OF ALL OF THE ACTIONS
OF THE PARTIES TAKEN IN GOOD-FAITH FURTHERANCE THEREOF, LTC AGREES AS FOLLOWS:


 

1.3.2.1.                                                          LTC SHALL NOT
ASSERT AN EVENT OF DEFAULT AS A CONSEQUENCE OF A CHANGE OF CONTROL RESULTING
FROM EHSI OR ANY OF ITS CORPORATE AFFILIATES BEING OR BECOMING THE BENEFICIAL
OWNER, AS DEFINED IN THE LEASES, DIRECTLY OR INDIRECTLY, OF SECURITIES OR OTHER
EQUITY INTERESTS OF ALC, INC. REPRESENTING THIRTY PERCENT (30%) OF MORE OF THE
COMBINED VOTING POWER OF THE THEN OUTSTANDING SECURITIES OF EQUITY INTERESTS OF
ALC, INC. ; AND

 

1.3.2.2.                                                          LTC SHALL NOT
ASSERT AN EVENT OF DEFAULT AS A CONSEQUENCE OF A CHANGE OF CONTROL RESULTING
FROM ALC. INC.’S STOCKHOLDERS OR HOLDERS OF EQUITY INTERESTS APPROVING THE
MERGER OF ALC, INC. WITH ALPHA; AND

 

1.3.2.3.                                                          LTC SHALL NOT
ASSERT AN EVENT OF DEFAULT AS A CONSEQUENCE OF THE NUMBER OF ASSISTED LIVING
UNITS THAT COMPRISE ANY OF THE LEASED PROPERTIES UNDER THE LEASES FOR ATHENS,
TEXAS,

 

14

--------------------------------------------------------------------------------


 

GREENVILLE, TEXAS, AND TIFFEN, OHIO, IT BEING NOTED THAT EXHIBIT A TO THIS MOU
SPECIFIES THE AGREED NUMBER OF UNITS FOR EACH OF THOSE FACILITIES; AND

 

1.3.2.4.                                                          ALC SHALL HAVE
UNTIL DECEMBER 31, 2005 TO CURE ANY LACK OF LICENSURE OF THE ASSISTED LIVING
FACILITIES LOCATED ON THE LEASED PROPERTIES IN ELKHART, INDIANA AND MADISON,
INDIANA; AND SHOULD SUCH FACILITIES BE UNABLE TO BE LICENSED BY DECEMBER 31,
2005, LTC AND ALC COMMIT TO EFFECTUATE A “SUBSTITUTION” AS DEFINED IN
SECTION 1.2.6., HEREUNDER; AND

 

1.3.2.5.                                                          LTC SHALL NOT
ASSERT AN EVENT OF DEFAULT AS A CONSEQUENCE OF ANY PURPORTED FAILURE TO PROVIDE
AUDITED CONSOLIDATED FINANCIAL STATEMENTS, OR ANY OTHER FINANCIAL STATEMENTS OR
REPORTS, FOR ALC/CHAL WHERE THE PURPORTED FAILURE TO PROVIDE STATEMENTS OR
REPORTS OCCURRED PRIOR TO THE COMMENCEMENT DATE OF THE MASTER LEASES; AND

 

1.3.2.6.                                                          LTC SHALL NOT
ASSERT AN EVENT OF DEFAULT AS A CONSEQUENCE OF THE ADEQUACY, NATURE, OR SCOPE OF
ALC/CHAL’S INSURANCE COVERAGE PRIOR TO THE COMMENCEMENT DATE OF THE MASTER
LEASES, PROVIDED THAT THERE HAS NOT BEEN A CASUALTY AS TO WHICH THE ABSENCE OR
SCOPE OF INSURANCE HAS INJURED LTC OR AN LTC-OWNED PROPERTY THAT IS SUBJECT TO
THE LEASES; AND

 

1.3.2.7.                                                          LTC SHALL NOT
ASSERT AN EVENT OF DEFAULT AS A CONSEQUENCE OF ANY POTENTIAL FAILURE TO FULFILL
ANY REQUIREMENT OF THE LEASES THAT, FOLLOWING A CHANGE OF CONTROL, THE SURVIVING
ENTITY HAVE A NET WORTH OF EQUAL TO OR GREATER THAN SEVENTY-FIVE MILLION DOLLARS
($75,000,000.00), LTC AND ALC HEREBY ACKNOWLEDGING AND AGREEING THAT ANY SUCH
SURVIVING ENTITY NET WORTH REQUIREMENT, WHETHER APPEARING

 

15

--------------------------------------------------------------------------------


 

IN SECTION 18.1 OF THE ORIGINAL MASTER LEASE OR ELSEWHERE IN THE LEASES, IS
HEREBY REDUCED WITH RESPECT TO EACH AND ALL OF THE LEASES IN WHICH IT APPEARS TO
AN AMOUNT EQUAL TO OR GREATER THAN FIFTY MILLION DOLLARS ($50,000,000).

 

The parties acknowledge and agree that none of EHSI nor ALC, Inc. or Carriage
concede that any of the aforementioned defaults or Events of Defaults have
occurred or are occurring under the Leases, all of the foregoing being expressly
enumerated (a) in response to previously asserted allegations of defaults under
the Leases, and/or (b) because they constitute matters that may, will or are
likely to arise in connection with consummation of the Merger; and it being
further agreed and acknowledged that this MOU shall not waive LTC’s right to
enforce any provision of the Master Leases which might give rise to an
Identified Concern or Event of Default, unless such provision is omitted from
the Master Leases.  Accordingly, if there exists an Event of Default under the
Leases, and if the New Master Lease(s) contain the provisions which give rise to
such Event of Default, nothing in this MOU shall release or waive the resulting
Event of Default.

 


2.                                       MISCELLANEOUS.


 


2.1.                            SUCCESSORS AND ASSIGNS.  THIS MOU SHALL BE
BINDING UPON AND INURE TO THE BENEFIT OF LTC, EHSI, ALPHA, AND ALC/CHAL AND
THEIR RESPECTIVE SUCCESSORS AND PERMITTED ASSIGNS.  NO PARTY MAY ASSIGN EITHER
THIS MOU OR ANY OF ITS RIGHTS, INTERESTS, OR OBLIGATIONS HEREUNDER WITHOUT THE
PRIOR WRITTEN APPROVAL OF THE OTHER PARTIES HERETO.


 


2.2.                            RELEASES AND PUBLIC ANNOUNCEMENTS.  LTC SHALL BE
PERMITTED TO DISCLOSE PUBLICLY THE EXECUTION OF THIS MOU AND OF THE CONTEMPLATED
MASTER LEASES.  THE PARTIES SHALL USE COMMERCIALLY REASONABLE EFFORTS TO PLAN
AND COORDINATE SUCH ANNOUNCEMENTS.

 

16

--------------------------------------------------------------------------------


 


2.3.                            COSTS.  EACH PARTY SHALL BEAR ITS OWN COSTS
ASSOCIATED WITH THE DRAFTING, REVIEW AND EXECUTION AND OF THIS MOU, AND ALL
ACTIONS TAKEN TO PREPARE AND EXECUTE THE MASTER LEASES.


 


2.4.                            AMENDMENT.  NO AMENDMENT OF ANY PROVISION OF
THIS MOU SHALL BE VALID UNLESS THE SAME SHALL BE IN WRITING AND SIGNED BY EACH
OF THE PARTIES.


 


2.5.                            PERIOD OF MOU AND TERMINATION.  THIS MOU WILL
BECOME EFFECTIVE WHEN SIGNED BY ALL PARTIES.  IF THE MERGER DOES NOT BECOME
EFFECTIVE ON OR BEFORE MARCH 31, 2005 THIS MOU SHALL BE NULL AND VOID AND OF NO
FURTHER FORCE AND EFFECT, AND THE PARTIES SHALL BE RESTORED TO THEIR RESPECTIVE
POSITIONS AS IF THIS MOU HAD NEVER BEEN EXECUTED.


 


2.6.                            GOVERNING LAW.  THIS MOU SHALL BE GOVERNED BY
AND CONSTRUED IN ACCORDANCE WITH THE DOMESTIC LAWS OF THE STATE OF NEW YORK
WITHOUT GIVING EFFECT TO ANY CHOICE OR CONFLICT OF LAW PROVISION OR RULE
(WHETHER OF THE STATE OF NEW YORK OR ANY OTHER JURISDICTION) THAT WOULD RESULT
IN THE APPLICATION OF THE LAWS OF ANY JURISDICTION OTHER THAN THE STATE OF NEW
YORK.  THE PARTIES AGREE THAT THE STATE AND FEDERAL COURTS SITUATED IN AND FOR
NEW YORK COUNTY SHALL BE THE EXCLUSIVE FORUM FOR ANY AND ALL DISPUTES ARISING
HEREUNDER OR UNDER THE MASTER LEASES, AND CONSENT TO THE EXCLUSIVE JURISDICTION
AND VENUE OF SAID COURTS FOR SUCH PURPOSES, AND AGREE NOT TO SEEK A CHANGE OF
VENUE IN THE EVENT AN ACTION IS INITIATED IN SAID COURTS.


 


2.7.                            EACH OF LTC, INC. AND TEXAS-LTC SHALL BE JOINTLY
AND SEVERALLY LIABLE FOR THE OBLIGATIONS AND LIABILITIES UNDER THIS MOU AND THE
MASTER LEASES OF THE OTHER PARTIES IDENTIFIED IN THIS SUBPARAGRAPH 2.7.


 


2.8.                            EACH OF EXTENDICARE HEALTH SERVICES, INC., ALPHA
ACQUISITION, INC., ASSISTED LIVING CONCEPTS, INC., AND CARRIAGE HOUSE ASSISTED
LIVING, INC SHALL BE JOINTLY AND SEVERALLY LIABLE FOR ALL OF THE OBLIGATIONS AND
LIABILITIES UNDER THIS MOU AND UNDER THE MASTER LEASES AND ALL EXTENSIONS,
AMENDMENTS, AND MODIFICATIONS OF THE MASTER LEASES OF THE OTHER PARTIES
IDENTIFIED IN THIS SECTION 2.8.

 

17

--------------------------------------------------------------------------------


 


2.9.                            HEADINGS.  THE SECTION HEADINGS CONTAINED IN
THIS MOU ARE INSERTED FOR CONVENIENCE OF REFERENCE ONLY AND SHALL NOT AFFECT IN
ANY WAY THE MEANING OR INTERPRETATION OF THIS MOU.


 


2.10.                      COUNTERPARTS.  THIS MOU MAY BE EXECUTED IN ONE OR
MORE COUNTERPARTS, INCLUDING, WITHOUT LIMITATION, FACSIMILE COUNTERPARTS, EACH
OF WHICH SHALL BE DEEMED AN ORIGINAL BUT ALL OF WHICH TOGETHER SHALL CONSTITUTE
ONE AND THE SAME INSTRUMENT


 


2.11.                      SEVERABILITY.  ANY TERM OR PROVISION OF THIS MOU THAT
IS INVALID OR UNENFORCEABLE IN ANY SITUATION IN ANY JURISDICTION SHALL NOT
AFFECT THE VALIDITY OR ENFORCEABILITY OF THE REMAINING TERMS AND PROVISIONS
HEREOF OR THE VALIDITY OR ENFORCEABILITY OF THE OFFENDING TERM OR PROVISION IN
ANY OTHER SITUATION OR IN ANY OTHER JURISDICTION.


 


2.12.                      CONSTRUCTION.  THE PARTIES HAVE PARTICIPATED JOINTLY
IN THE NEGOTIATION AND DRAFTING OF THIS MOU.  IN THE EVENT AN AMBIGUITY OR
QUESTION OF INTENT OR INTERPRETATION ARISES, THIS MOU SHALL BE CONSTRUED AS IF
DRAFTED JOINTLY BY THE PARTIES, AND NO PRESUMPTION OR BURDEN OF PROOF SHALL
ARISE FAVORING OR DISFAVORING ANY PARTY BY VIRTUE OF THE AUTHORSHIP OF ANY OF
THE PROVISIONS OF THIS MOU.  ANY REFERENCE TO ANY FEDERAL, STATE, LOCAL, OR
FOREIGN STATUTE OR LAW SHALL BE DEEMED ALSO TO REFER TO ALL RULES AND
REGULATIONS PROMULGATED THEREUNDER, UNLESS THE CONTEXT REQUIRES OTHERWISE.


 


2.13.                      FURTHER ASSURANCES.  UPON THE TERMS AND SUBJECT TO
THE CONDITIONS OF THIS MOU, EACH OF THE PARTIES SHALL USE COMMERCIALLY
REASONABLE EFFORTS TO TAKE, OR CAUSE TO BE TAKEN, ALL ACTION, TO DO, OR CAUSE TO
BE DONE, ALL OTHER THINGS NECESSARY, PROPER OR ADVISABLE TO CONSUMMATE AND MAKE
EFFECTIVE AS PROMPTLY AS PRACTICAL THE TRANSACTIONS CONTEMPLATED BY THIS MOU.


 


2.14.                      LTC CONFIRMS THAT TO THE BEST OF ITS KNOWLEDGE
(WITHOUT HAVING UNDERTAKEN ANY INVESTIGATION OR INQUIRY) IT HAS NO NOTICE OR
KNOWLEDGE OF ANY EXISTING EVENTS OF DEFAULT UNDER THE LEASES, INCLUDING ANY
CIRCUMSTANCES THAT COULD RIPEN INTO EVENTS OF DEFAULT UPON DELIVERY OF NOTICE,
PASSAGE OF TIME OR BOTH, EXCEPTING THE

 

18

--------------------------------------------------------------------------------


 


IDENTIFIED CONCERNS AND THE CHANGE OF CONTROL.  IN ADDITION, LTC CONFIRMS THAT
TO THE BEST OF ITS KNOWLEDGE (WITHOUT HAVING UNDERTAKEN ANY INVESTIGATION OR
INQUIRY) IT HAS NO NOTICE OR KNOWLEDGE OF ANY ACCRUED OR UNPAID OBLIGATION OF
ALC TO PAY RENT OR OTHER MONEYS TO LTC, WHETHER UNDER ANY LEASE OR OTHERWISE,
OTHER THAN REGULARLY ACCRUING MINIMUM RENT AND ADDITIONAL CHARGES UNDER THE
LEASES, NONE OF WHICH IS DELINQUENT OR OTHERWISE PAST DUE, OR, AS PROVIDED IN
THIS MOU FOLLOWING EXECUTION THEREOF, THE MASTER LEASES.  FOR PURPOSES OF THIS
MOU, LTC’S “KNOWLEDGE” IS ONLY THAT INFORMATION WHICH IS ACTUALLY KNOWN TO WENDY
SIMPSON OR TO ANDRE DIMITRIADIS AS OF THE DATE OF EXECUTION OF THIS MOU.


 


2.15.                      NOTICES.  ALL NOTICES, REQUESTS, DEMANDS, CLAIMS, AND
OTHER COMMUNICATIONS HEREUNDER SHALL BE IN WRITING. ANY NOTICE, REQUEST, DEMAND,
CLAIM, OR OTHER COMMUNICATION HEREUNDER SHALL BE DEEMED TO HAVE BEEN DULY GIVEN
WHEN DELIVERED IN PERSON, BY OVERNIGHT COURIER OR FACSIMILE TO THE INTENDED
RECIPIENT AS SET FORTH BELOW:


 

If to LTC:

 

LTC Properties, Inc.

Attn: Chief Executive Officer

22917 Pacific Coast Highway

#350

Malibu, CA 90265

Facsimile:  (805) 981-8663

 

with a copy to:

 

Reed Smith LLP

599 Lexington Avenue, 29th Floor

New York, NY  10022

Attention:  Herbert Kozlov

Facsimile:  (212) 521-5450

 

If to EHSI or Alpha:

 

Extendicare Health Services Inc.

111 West Michigan Street

Milwaukee, WI  53203-2903

Attention:  General Counsel

Facsimile:  (414) 908-8481

 

19

--------------------------------------------------------------------------------


 

with a copy to:

 

Foley & Lardner LLP

777 East Wisconsin Avenue

Milwaukee, Wisconsin  53202-5367

Attention:  Hugh J. O’Halloran

Facsimile:  (414) 297-4900

 

If to ALC, Inc. or Carriage:

 

c/o Extendicare Health Services Inc.

111 West Michigan Street

Milwaukee, WI  53203-2903

Attention:  General Counsel

Facsimile:  (414) 908-8481

 

with a copy to:

 

Foley & Lardner LLP

777 East Wisconsin Avenue

Milwaukee, Wisconsin  53202-5367

Attention:  Hugh J. O’Halloran

Facsimile:  (414) 297-4900

 


2.16                         SIGNATURE OF ALC, INC AND CARRIAGE.   EHSI AND
ALPHA REPRESENT, WARRANT AND AGREE THAT IMMEDIATELY UPON THE CONSUMMATION OF THE
MERGER THEY SHALL CAUSE ALC, INC. AND CARRIAGE TO EXECUTE AND DELIVER THIS MOU
TO LTC, AND THAT THE FAILURE FOR ANY REASON OF EHSI AND ALPHA TO DO SO WOULD
CONSTITUTE A MATERIAL BREACH BY THEM OF THIS MOU. ACCORDINGLY, NONE OF LTC, EHSI
OR ALPHA SHALL ASSERT THAT THE FAILURE OF ALC, INC. AND CARRIAGE TO EXECUTE THIS
MOU PRIOR TO CONSUMMATION OF THE MERGER RENDERS THIS MOU UNENFORCEABLE OR
INCOMPLETE.

 

20

--------------------------------------------------------------------------------


 

The parties have executed this MOU as of the date first above written.

 

LTC PROPERTIES, INC.

EXTENDICARE HEALTH SERVICES, INC.

 

 

 

 

By:

/s/ Wendy Simpson

 

By:

/s/ Richard Bertrand

 

Name:

 Wendy Simpson

 

Name:

 Richard Bertrand

 

Title:

  Vice Chairman, Chief Financial Officer

 

Title:

   Chief Financial Officer

 

and Treasurer

 

 

 

 

 

 

 

 

 

TEXAS-LTC LIMITED PARTNERSHIP

ALPHA ACQUISITION, INC.

 

 

 

 

By:

/s/ Wendy Simpson

 

By:

/s/ Richard Bertrand

 

Name:

  Wendy Simpson

 

Name:

 Richard Bertrand

 

Title:

   Vice Chairman, Chief Financial Officer

 

Title:

   Chief Financial Officer

 

and Treasurer

 

 

 

 

 

 

 

 

ASSISTED LIVING CONCEPTS, INC

CARRIAGE HOUSE ASSISTED LIVING, INC.

 

 

 

 

By:

 

 

By:

 

 

Name:

 

 

Name:

 

 

Title:

 

 

Title:

 

 

 

21

--------------------------------------------------------------------------------


 

Exhibit A

 

Property

 

 

 

 

 

 

 

# of

 

 

 

2005

 

2006

 

2007

 

2008

 

2009

 

Name

 

City

 

State

 

Count

 

Units

 

ALC PARTY

 

Rent

 

Rent

 

Rent

 

Rent

 

Rent

 

Master Lease I

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Maurice

 

Millville

 

NJ

 

1

 

39

 

Assisted Living Concepts, Inc.

 

 

 

 

 

 

 

 

 

 

 

Reed

 

N. Denison

 

IA

 

1

 

35

 

Assisted Living Concepts, Inc.

 

 

 

 

 

 

 

 

 

 

 

Annabelle

 

Caldwell

 

ID

 

1

 

35

 

Assisted Living Concepts, Inc.

 

 

 

 

 

 

 

 

 

 

 

Clearwater

 

Nampa

 

ID

 

1

 

39

 

Assisted Living Concepts, Inc.

 

 

 

 

 

 

 

 

 

 

 

Sylvan

 

Hayden

 

ID

 

1

 

39

 

Assisted Living Concepts, Inc.

 

 

 

 

 

 

 

 

 

 

 

Warren

 

Burley

 

ID

 

1

 

35

 

Assisted Living Concepts, Inc.

 

 

 

 

 

 

 

 

 

 

 

Caldwell

 

Troy

 

OH

 

1

 

39

 

Assisted Living Concepts, Inc.

 

 

 

 

 

 

 

 

 

 

 

River Bend

 

Wheelersburg

 

OH

 

1

 

39

 

Assisted Living Concepts, Inc.

 

 

 

 

 

 

 

 

 

 

 

Seneca

 

Tiffin

 

OH

 

1

 

35

 

Assisted Living Concepts, Inc.

 

 

 

 

 

 

 

 

 

 

 

Chestnut

 

Newark

 

OH

 

1

 

39

 

Assisted Living Concepts, Inc.

 

 

 

 

 

 

 

 

 

 

 

Rutherford

 

Fremont

 

OH

 

1

 

39

 

Assisted Living Concepts, Inc.

 

 

 

 

 

 

 

 

 

 

 

Angelina

 

Jacksonville

 

TX

 

1

 

39

 

Assisted Living Concepts, Inc.

 

 

 

 

 

 

 

 

 

 

 

Harrison

 

Greenville

 

TX

 

1

 

41

 

Assisted Living Concepts, Inc.

 

 

 

 

 

 

 

 

 

 

 

Lakeland

 

Athens

 

TX

 

1

 

38

 

Assisted Living Concepts, Inc.

 

 

 

 

 

 

 

 

 

 

 

Neches

 

Lufkin

 

TX

 

1

 

39

 

Assisted Living Concepts, Inc.

 

 

 

 

 

 

 

 

 

 

 

Oakwood

 

Marshall

 

TX

 

1

 

40

 

Assisted Living Concepts, Inc.

 

 

 

 

 

 

 

 

 

 

 

Alpine

 

Longview

 

TX

 

1

 

30

 

Assisted Living Concepts, Inc.

 

 

 

 

 

 

 

 

 

 

 

Arbor

 

S. Wichita Falls

 

TX

 

1

 

50

 

Assisted Living Concepts, Inc.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

18

 

690

 

 

 

$

4,500,000

 

4,660,000

 

4,823,200

 

4,989,664

 

5,089,457

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Master Lease II

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Chenowick

 

Kennewick

 

WA

 

1

 

36

 

Assisted Living Concepts, Inc.

 

 

 

 

 

 

 

 

 

 

 

Lexington

 

Vancouver

 

WA

 

1

 

44

 

Assisted Living Concepts, Inc.

 

 

 

 

 

 

 

 

 

 

 

Mountainview

 

Camas

 

WA

 

1

 

36

 

Assisted Living Concepts, Inc.

 

 

 

 

 

 

 

 

 

 

 

Orchard

 

Grandview

 

WA

 

1

 

36

 

Assisted Living Concepts, Inc.

 

 

 

 

 

 

 

 

 

 

 

Pioneer

 

Walla Walla

 

WA

 

1

 

36

 

Assisted Living Concepts, Inc.

 

 

 

 

 

 

 

 

 

 

 

Crawford

 

Kelso

 

WA

 

1

 

40

 

Assisted Living Concepts, Inc.

 

 

 

 

 

 

 

 

 

 

 

Karr

 

Hoquiam

 

WA

 

1

 

40

 

Assisted Living Concepts, Inc.

 

 

 

 

 

 

 

 

 

 

 

Colonial

 

Battleground

 

WA

 

1

 

40

 

Assisted Living Concepts, Inc.

 

 

 

 

 

 

 

 

 

 

 

Davis

 

Bullhead City

 

AZ

 

1

 

40

 

Assisted Living Concepts, Inc.

 

 

 

 

 

 

 

 

 

 

 

Jasmine

 

Lake Havasu

 

AZ

 

1

 

36

 

Assisted Living Concepts, Inc.

 

 

 

 

 

 

 

 

 

 

 

Linkville

 

Klamath Falls

 

OR

 

1

 

36

 

Assisted Living Concepts, Inc.

 

 

 

 

 

 

 

 

 

 

 

Sawyer

 

Eugene

 

OR

 

1

 

47

 

Assisted Living Concepts, Inc.

 

 

 

 

 

 

 

 

 

 

 

Spencer

 

Newport

 

OR

 

1

 

36

 

Assisted Living Concepts, Inc.

 

 

 

 

 

 

 

 

 

 

 

Jewel

 

Madison

 

IN

 

1

 

39

 

Assisted Living Concepts, Inc.

 

 

 

 

 

 

 

 

 

 

 

Beardsley

 

Elkhart

 

IN

 

1

 

39

 

Assisted Living Concepts, Inc.

 

 

 

 

 

 

 

 

 

 

 

Homestead

 

Beatrice

 

NE

 

1

 

39

 

Carriage House Assisted Living, Inc.

 

 

 

 

 

 

 

 

 

 

 

Mahoney

 

York

 

NE

 

1

 

39

 

Carriage House Assisted Living, Inc.

 

 

 

 

 

 

 

 

 

 

 

Madison

 

Norfolk

 

NE

 

1

 

39

 

Carriage House Assisted Living, Inc.

 

 

 

 

 

 

 

 

 

 

 

Saunders

 

Wahoo

 

NE

 

1

 

39

 

Carriage House Assisted Living, Inc.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

19

 

737

 

 

 

4,864,785

 

5,142,081

 

5,424,922

 

5,713,421

 

5,827,689

 

Total - LTC

 

 

 

 

 

37

 

1,427

 

 

 

$

9,364,785

 

$

9,802,081

 

$

10,248,122

 

$

10,703,085

 

$

10,917,146

 

 

Property

 

 

 

 

 

 

 

# of

 

 

 

2010

 

2011

 

2012

 

2013

 

2014

 

Name

 

City

 

State

 

Count

 

Units

 

ALC PARTY

 

Rent

 

Rent

 

Rent

 

Rent

 

Rent

 

Master Lease I

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Maurice

 

Millville

 

NJ

 

1

 

39

 

Assisted Living Concepts, Inc.

 

 

 

 

 

 

 

 

 

 

 

Reed

 

N. Denison

 

IA

 

1

 

35

 

Assisted Living Concepts, Inc.

 

 

 

 

 

 

 

 

 

 

 

Annabelle

 

Caldwell

 

ID

 

1

 

35

 

Assisted Living Concepts, Inc.

 

 

 

 

 

 

 

 

 

 

 

Clearwater

 

Nampa

 

ID

 

1

 

39

 

Assisted Living Concepts, Inc.

 

 

 

 

 

 

 

 

 

 

 

Sylvan

 

Hayden

 

ID

 

1

 

39

 

Assisted Living Concepts, Inc.

 

 

 

 

 

 

 

 

 

 

 

Warren

 

Burley

 

ID

 

1

 

35

 

Assisted Living Concepts, Inc.

 

 

 

 

 

 

 

 

 

 

 

Caldwell

 

Troy

 

OH

 

1

 

39

 

Assisted Living Concepts, Inc.

 

 

 

 

 

 

 

 

 

 

 

River Bend

 

Wheelersburg

 

OH

 

1

 

39

 

Assisted Living Concepts, Inc.

 

 

 

 

 

 

 

 

 

 

 

Seneca

 

Tiffin

 

OH

 

1

 

35

 

Assisted Living Concepts, Inc.

 

 

 

 

 

 

 

 

 

 

 

Chestnut

 

Newark

 

OH

 

1

 

39

 

Assisted Living Concepts, Inc.

 

 

 

 

 

 

 

 

 

 

 

Rutherford

 

Fremont

 

OH

 

1

 

39

 

Assisted Living Concepts, Inc.

 

 

 

 

 

 

 

 

 

 

 

Angelina

 

Jacksonville

 

TX

 

1

 

39

 

Assisted Living Concepts, Inc.

 

 

 

 

 

 

 

 

 

 

 

Harrison

 

Greenville

 

TX

 

1

 

41

 

Assisted Living Concepts, Inc.

 

 

 

 

 

 

 

 

 

 

 

Lakeland

 

Athens

 

TX

 

1

 

38

 

Assisted Living Concepts, Inc.

 

 

 

 

 

 

 

 

 

 

 

Neches

 

Lufkin

 

TX

 

1

 

39

 

Assisted Living Concepts, Inc.

 

 

 

 

 

 

 

 

 

 

 

Oakwood

 

Marshall

 

TX

 

1

 

40

 

Assisted Living Concepts, Inc.

 

 

 

 

 

 

 

 

 

 

 

Alpine

 

Longview

 

TX

 

1

 

30

 

Assisted Living Concepts, Inc.

 

 

 

 

 

 

 

 

 

 

 

Arbor

 

S. Wichita Falls

 

TX

 

1

 

50

 

Assisted Living Concepts, Inc.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

18

 

690

 

 

 

5,191,246

 

5,295,071

 

5,400,973

 

5,508,992

 

5,619,172

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Master Lease II

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Chenowick

 

Kennewick

 

WA

 

1

 

36

 

Assisted Living Concepts, Inc.

 

 

 

 

 

 

 

 

 

 

 

Lexington

 

Vancouver

 

WA

 

1

 

44

 

Assisted Living Concepts, Inc.

 

 

 

 

 

 

 

 

 

 

 

Mountainview

 

Camas

 

WA

 

1

 

36

 

Assisted Living Concepts, Inc.

 

 

 

 

 

 

 

 

 

 

 

Orchard

 

Grandview

 

WA

 

1

 

36

 

Assisted Living Concepts, Inc.

 

 

 

 

 

 

 

 

 

 

 

Pioneer

 

Walla Walla

 

WA

 

1

 

36

 

Assisted Living Concepts, Inc.

 

 

 

 

 

 

 

 

 

 

 

Crawford

 

Kelso

 

WA

 

1

 

40

 

Assisted Living Concepts, Inc.

 

 

 

 

 

 

 

 

 

 

 

Karr

 

Hoquiam

 

WA

 

1

 

40

 

Assisted Living Concepts, Inc.

 

 

 

 

 

 

 

 

 

 

 

Colonial

 

Battleground

 

WA

 

1

 

40

 

Assisted Living Concepts, Inc.

 

 

 

 

 

 

 

 

 

 

 

Davis

 

Bullhead City

 

AZ

 

1

 

40

 

Assisted Living Concepts, Inc.

 

 

 

 

 

 

 

 

 

 

 

Jasmine

 

Lake Havasu

 

AZ

 

1

 

36

 

Assisted Living Concepts, Inc.

 

 

 

 

 

 

 

 

 

 

 

Linkville

 

Klamath Falls

 

OR

 

1

 

36

 

Assisted Living Concepts, Inc.

 

 

 

 

 

 

 

 

 

 

 

Sawyer

 

Eugene

 

OR

 

1

 

47

 

Assisted Living Concepts, Inc.

 

 

 

 

 

 

 

 

 

 

 

Spencer

 

Newport

 

OR

 

1

 

36

 

Assisted Living Concepts, Inc.

 

 

 

 

 

 

 

 

 

 

 

Jewel

 

Madison

 

IN

 

1

 

39

 

Assisted Living Concepts, Inc.

 

 

 

 

 

 

 

 

 

 

 

Beardsley

 

Elkhart

 

IN

 

1

 

39

 

Assisted Living Concepts, Inc.

 

 

 

 

 

 

 

 

 

 

 

Homestead

 

Beatrice

 

NE

 

1

 

39

 

Carriage House Assisted Living, Inc.

 

 

 

 

 

 

 

 

 

 

 

Mahoney

 

York

 

NE

 

1

 

39

 

Carriage House Assisted Living, Inc.

 

 

 

 

 

 

 

 

 

 

 

Madison

 

Norfolk

 

NE

 

1

 

39

 

Carriage House Assisted Living, Inc.

 

 

 

 

 

 

 

 

 

 

 

Saunders

 

Wahoo

 

NE

 

1

 

39

 

Carriage House Assisted Living, Inc.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

19

 

737

 

 

 

5,944,243

 

6,063,128

 

6,184,390

 

6,308,078

 

6,434,240

 

Total - LTC

 

 

 

 

 

37

 

1,427

 

 

 

$

11,135,489

 

$

11,358,199

 

$

11,585,363

 

$

11,817,070

 

$

12,053,412

 

 

22

--------------------------------------------------------------------------------


 

Exhibit B

Form of Notice of Substitution

 

1.               Date of Notice:

 

2.               A check payable to LTC Properties, Inc. in the amount of
$10,000 is attached

 

3.               Location of Property being substituted out of Master Lease
(“Substituted Property”):

 

4.               Location of Property being substituted into the  Master Lease
(“Substitute  Property”):

 

5.               Anticipated closing date:

 

6.               Status and list of all required licenses necessary to operate
the each of the Substituted Property and the Substitute Property  as an assisted
living facility under applicable laws:

 

7.               State the number of assisted living units in each  the each of
the Substituted Property and the Substitute Property:

 

8.               For each of the Substituted Property and the Substitute
Property, measured as at the close of the fiscal quarter immediately preceding
the Notice of Substitution, the EBITDARM for each of the trailing three (3)
months and the trailing twenty-four (24) months, respectively, were as follows.

 

9.               For each of  the Substituted Property and the Substitute
Property identify all encumbrances, liens, encroachments, recorded building and
use restrictions, recorded easements and similar matters of record and
unrecorded leases and occupancy agreements.  Specify which of the foregoing
adversely affect the use, value or operation of property.  Provide an accurate
title report pertaining to the Substitute Property, which title report shall be
updated by Assisted Living Concepts, Inc. to the date of closing.

 

10.         Confirm that the Substitute Property is in compliance with all state
and federal regulations, including all licensing and operating requirements, 
all state and local building and zoning codes, and other requirements necessary
to allow a change of ownership or  necessary to operate the Substitute Facility
as an assisted living facility;

 

11.         Confirm that the Substitute Property is in material compliance with
all applicable laws, rules or regulations governing the use, handling, storage
and disposal of hazardous substances; deliver all  Phase I Environmental reports
pertaining to the property. (Note: Prior to the closing ALC must deliver a Phase
I Environmental report dated no more than six (6) months old evidencing
compliance);

 

12.         With respect to the Substitute Property, provide a report as to the
physical and mechanical condition and repair and confirm that the Substitute
Property shall not require any capital improvements or repairs in excess of
$30,000. 

 

23

--------------------------------------------------------------------------------


 

The undersigned is duly authorized to deliver this Notice of Substitution to LTC
Properties, Inc. and understands and acknowledges that LTC Properties, Inc.
shall rely on the accuracy of the information set forth herein in LTC
Properties, Inc.’s efforts to consummate the substitution transaction
contemplated hereby and by the applicable provisions of the Master Lease.
Assisted Living Concepts, Inc. agrees promptly to inform LTC Properties, Inc. of
any errors, omissions and changed circumstances with respect to the information
set forth herein. Without limitation to the foregoing, Assisted Living Concepts,
Inc. shall update LTC Properties, Inc. with respect to the information set forth
in items 6-12 three business days prior to the closing of the substitution
contemplated hereby.

 

 

ASSISTED LIVING CONCEPTS, INC

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

24

--------------------------------------------------------------------------------


 

EXHIBIT C

 

Fair Market Rent Provisions

 

For purposes of the Master Leases, Fair Market Rent shall be determined as
hereinafter described:

 

a.                                       If LTC and ALC cannot agree on the Fair
Market Rent within thirty (30) days after the date of ALC’s notice of exercise
for the third Extended Term, each party shall, by notice to the other, appoint a
disinterested and licensed M.A.I. Real Estate Appraiser with at least five years
of experience in assisted care properties in the states in which the Leased
Properties covered by the relevant Master Lease are located (with the same type
of operating license  then in effect for the relevant facilities) to determine
the Fair Market Rent.  If any party should fail to appoint an appraiser within
ten (10) days after notice, the appraiser selected by the other party shall
determine the Fair Market Rent.  In determining the Fair Market Rent, each
appraiser shall give appropriate consideration to, among other things, generally
applicable minimum rent for tenancies of property comparable to the Leased
Properties in the areas in which the Leased Properties are located.

 

b.                                      If the two appraisers selected pursuant
to the foregoing paragraph cannot agree upon the Fair Market Rent within
forty-five (45) days, they shall immediately give written notice of such
inability (“Notice of Disagreement”) to both LTC and ALC setting forth the Fair
Market Rent determinations of each of the appraisers.  If the determinations of
each of the two appraisers of the Fair Market Rent at the commencement of such
third Extended Term differ by less than ten percent (10%) of the lower
determination, the Fair Market Rent shall be fixed at an amount equal to the
average of the two determinations.

 

c.                                       If the determinations of each of the
two appraisers selected pursuant to Paragraph a. above differ by ten percent
(10%) or more of the lower determination with respect to the Fair Market Rent to
be paid at the commencement of such third Extended Term, then within thirty (30)
days after the giving of the Notice of Disagreement, the two appraisers shall
appoint a third disinterested and licensed M.A.I. Real Estate Appraiser with at
least 5 years of experience in the states in which the Leased Properties covered
by the relevant Master Lease are located (with the same type of operating
license then in effect for the relevant facilities).  If the parties cannot then
agree on the Fair Market Rent, the third appraiser shall determine the Fair
Market Rent, and in so doing, shall give appropriate consideration to those
items described in Paragraph a. above.  The third appraiser shall not select a
Fair Market Rent either (a) higher than the highest of the two appraisals made
pursuant to Paragraph a. above; or (b) lower than the lowest of the two
appraisals made pursuant to Paragraph a. above.  If the first two appraisers
cannot agree on the selection of a third appraiser within such thirty (30) days,
or if the first two appraisers fail to provide a Notice of Disagreement (as
stated above in Paragraph b. above), then the Fair Market Rent shall be
determined by a third appraiser selected by the American Arbitration Association
(or such other organization at LTC’s election) upon application by LTC.

 

d.                                      During the time before the determination
of the Fair Market Rent, ALC shall continue to pay Minimum Rent at the same rate
as paid immediately preceding the subject Extended Term; provided, however,
that, once the adjusted Fair Market Rent is determined, the Minimum Rent owed by
ALC at the adjusted Fair Market Rent rate shall be effective retroactively as of
the first day of such Extended Term.  If, after the Minimum Rent for the third
Extended Term is adjusted and applied retroactively as of the first day of such
Extended Term, it is determined that additional Minimum Rent is due LTC, the
aggregate amount of any such additional Minimum Rent shall be paid to LTC within
thirty (30) days of the determination of the adjusted Fair Market Rent for such
Extended Term.

 

e.                                       Each of the parties shall pay the fees
of the appraiser that it selects pursuant to Paragraph a. above, and shall
equally share the cost of the third appraiser, if necessary, and shall equally
share the cost of arbitration (excluding attorneys’ fees), if necessary.

 

25

--------------------------------------------------------------------------------


 

EXHIBIT D

 

(Per Section 1.2.5)

 

ARTICLE XIII

 

13.1.                        Property Insurance Requirements.  Subject to the
provisions of Section 13.6, during the Term, Lessee shall at all times keep the
Leased Property, and all property located in or on the Leased Property,
including Lessee’s Personal Property, insured with the kinds and amounts of
insurance described below and any additional insurance reasonably required by
Lessor to protect its interest in the Leased Property.  This insurance shall be
written by companies authorized to do insurance business in the States in which
the Leased Property is located.  The policies must name Lessor as an additional
insured and/or loss payee, as applicable. Losses shall be payable to Lessor or
Lessee as provided in Article XIV.  In addition, upon Lessor’s written request,
the policies shall name as an additional insured and/or loss payee, as
applicable, the holder (“Facility Mortgagee”) of any mortgage, deed of trust or
other security agreement and any other Encumbrance placed on the Leased Property
in accordance with the provisions of Article XXXII and expressly including,
without limitation, the Existing Encumbrances (a “Facility Mortgage”) by way of
a standard form of mortgagee’s loss payable endorsement. Any loss adjustment
shall require the written consent of Lessor, Lessee, and each Facility
Mortgagee.  Evidence of insurance shall be deposited with Lessor and, if
requested, with any Facility Mortgagee.  If any provision of any Facility
Mortgage requires deposits of premiums for insurance to be made with such
Facility Mortgagee, Lessee shall either pay to Lessor monthly the amounts
required and Lessor shall transfer such amounts to each Facility Mortgagee, or,
pursuant to written direction by Lessor, Lessee shall make such deposits
directly with such Facility Mortgagee.  The policies on the Leased Property,
including the Leased Improvements, Fixtures and Lessee’s Personal Property,
shall insure against the following risks:

 

13.1.1                  Insurance against loss or damage by fire, casualty and
other hazards as now are or subsequently may be covered by an “all risk” policy
or a policy covering “special” causes of loss, with such endorsements as Lessor
(or a Facility Mortgagee) may from time to time reasonably require and which are
customarily required by institutional lenders of similar properties similarly
situated, including, without limitation, building ordinance law, lightning,
windstorm, civil commotion, hail, riot, strike, water damage, sprinkler leakage,
collapse, malicious mischief, explosion, smoke, aircraft, vehicles, vandalism,
falling objects and weight of snow, ice or sleet, and covering the Leased
Property in an amount equal to 100% of the full insurable replacement value of
the Leased Property (exclusive of footings and foundations below the lowest
basement floor) without deduction for depreciation.  The determination of the
replacement cost amount shall be adjusted annually to comply with the
requirements of the insurer issuing the coverage or, at Lessor’s (or a Facility
Mortgagee’s) election, by reference to such indexes, appraisals or information
as Lessor’s (or a Facility Mortgagee’s) determines in its reasonable discretion,
and, unless the insurance required by this paragraph shall be effected by
blanket and/or umbrella policies in accordance with the requirements of this
Lease, the policy shall include inflation guard coverage that ensures that the
policy limits will be increased over time to reflect the effect of inflation. 
Each policy shall, subject to Lessor’s (or a Facility Mortgagee’s) approval,
contain (i) a replacement cost endorsement, without deduction for depreciation,
(ii) either an agreed amount endorsement or a waiver of any co-insurance

 

26

--------------------------------------------------------------------------------


 

provisions, and (iii) an ordinance or law coverage or enforcement endorsement if
the Improvements or the use of the Property constitutes any legal nonconforming
structures or uses, and shall provide for deductibles in such amounts as Lessor
(or a Facility Mortgagee) may permit in its sole discretion.;

 

13.1.2                  If the Leased Property contains steam boilers, steam
pipes, steam engines, steam turbines or other high pressure vessels, insurance
covering the major components of the central heating, air conditioning and
ventilating systems, boilers, other pressure vessels, high pressure piping and
machinery, elevators and escalators, if any, and other similar equipment
installed in the Leased Improvements, in an amount equal to one hundred percent
(100%) of the full replacement cost of the Leased Improvements, which policies
shall insure against physical damage to and loss of occupancy and use of the
Leased Improvements arising out of an accident or breakdown covered thereunder;

 

13.1.3                  Business and rental interruption insurance (i) covering
the same perils of loss as are required to be covered by the property insurance
required under Section 13.1.1 and 13.1.2 above, (ii) in an amount equal to the
projected annual net income from the Leased Property plus carrying costs and
extraordinary expenses of the Leased Property for a period of twelve (12)
months, based upon Lessee’s reasonable estimate thereof as approved by Lessor
(or a Facility Mortgagee), (iii) including either an agreed amount endorsement
or a waiver of any co-insurance provisions, so as to prevent Lessee, Lessor and
any other insured thereunder from being a co-insurer, and (iv) providing that
any covered loss thereunder shall be payable to Lessor;

 

13.1.4                  During the period of any new construction on the Leased
Property, a so called “Builder’s All-Risk Completed Value” or “Course of
Construction” insurance policy in non-reporting form for any improvements under
construction, including, without limitation, for demolition and increased cost
of construction or renovation, in an amount equal to 100% of the estimated
replacement cost value on the date of completion, including “soft cost”
coverage, and Workers’ Compensation Insurance covering all persons engaged in
such construction, in an amount at least equal to the minimum required by law. 
In addition, each contractor and subcontractor shall be required to provide
Facility Mortgagee with a certificate of insurance for (i) workers’ compensation
insurance covering all persons engaged by such contractor or subcontractor in
such construction in an amount at least equal to the minimum required by law,
and (ii) general liability insurance showing minimum limits of at least
$5,000,000, including coverage for products and completed operations.  Each
contractor and subcontractor also shall cover Lessee and Lessor (and any
Facility Mortgagee) as an additional insured under such liability policy and
shall indemnify and hold Lessee and Lessor (and any Facility Mortgagee) harmless
from and against any and all claims, damages, liabilities, costs and expenses
arising out of, relating to or otherwise in connection with its performance of
such construction;

 

13.1.5.               Replacement Cost.  The term “full replacement cost” as
used herein, shall mean the actual replacement cost of the Leased Property
requiring replacement from time to time including an increased cost of
construction endorsement, less exclusions provided in the standard form of fire
insurance policy.  In the event either party believes that full replacement cost
(the then replacement cost less such exclusions) has increased or decreased at
any time during the Term, it shall have the right to have such full replacement
cost redetermined;

 

27

--------------------------------------------------------------------------------


 

13.1.6.               Additional Insurance.  In addition to the insurance
described above, Lessee shall maintain such additional insurance as may be
reasonably required from time to time by Lessor or any Facility Mortgagee; and

 

13.1.7.               Waiver of Subrogation.  All insurance policies carried by
either party covering any part of the Leased Property, the Fixtures, the
Facilities, or Lessee’s Personal Property including without limitation,
contents, fire and casualty insurance, shall expressly waive any right of
subrogation on the part of the insurer against the other party.  The parties
hereto agree that their policies will include such waiver clause or endorsement
so long as the same are obtainable without extra cost, and in the event of such
an extra charge the other party, at its election, may pay the same, but shall
not be obligated to do so.

 

13.2.                        Other Insurance Requirements.  Subject to the
provisions of Section 13.6, during the Term, Lessee shall at all times keep the
Leased Property, and all property located in or on the Leased Property,
including Lessee’s Personal Property, insured with the kinds and amounts of
insurance described below.

 

13.2.1.               Commercial general liability insurance under a policy
containing “Comprehensive General Liability Form” of coverage (or a comparably
worded form of coverage) and the “Broad Form CGL” endorsement (or a policy which
otherwise incorporates the language of such endorsement), which policy shall
include, without limitation, coverage against claims for personal injury, bodily
injury, death and property damage liability without respect to the Leased
Property and the operations related thereto, whether on or off the Leased
Property, and the following coverages: Employee as Additional Insured, Product
Liability/Completed Operations; Broad Form Contractual Liability, Independent
Contractor, Personal Injury and Advertising Injury Protection, Medical Payment
(with a minimum limit of $5,000 per person), Broad Form Cross Suits Liability
Endorsement, where applicable, hired and non-owned automobile coverage
(including rented and leased vehicles), and, if any alcoholic beverages shall be
sold, manufactured or distributed in the Leased Property, liquor liability
coverage, all of which shall be in such amounts as Lessor may from time to time
reasonably require, but not less than One Million Dollars ($1,000,000) per
occurrence, Three Million Dollars ($3,000,000) per Facility, and a policy
aggregate limit of Ten Million Dollars ($10,000,000).  If such policy shall
cover more than one Facility, such limits shall apply on a “per location” basis,
subject to the policy aggregate limit of Ten Million Dollars ($10,000,000). 
Such liability policy shall delete the contractual exclusion under the personal
injury coverage, if possible, and if available, shall include the following
endorsements: Notice of Accident, Knowledge of Occurrence, and Unintentional
Error and Omission;

 

13.2.2                  Professional liability insurance coverage in an amount
equal to not less than One Million Dollars ($1,000,000) per occurrence and Five
Million Dollars ($5,000,000) in the aggregate;

 

13.2.3                  Flood insurance in an amount equal to the full insurable
value of the Leased Property or the maximum amount available, whichever is less,
if the Leased Property is located in an area designated by the Secretary of
Housing and Urban Development or the Federal Emergency Management Agency as
having special flood hazards; and

 

28

--------------------------------------------------------------------------------


 

13.2.4                  Workers’ compensation insurance (including
self-insurance and Texas non-subscription coverage) and/or other similar
insurance which may be required by governmental authorities or applicable legal
requirements in an amount at least equal to the minimum required by law, and
employer’s liability insurance with a limit of One Hundred Thousand Dollars
($100,000) per accident and per disease per employee, and Five Hundred Thousand
Dollars ($500,000) in the aggregate for disease arising in connection with the
operation of the Leased Property.

 

13.2.5                  Additional Insurance.  In addition to the insurance
described above, Lessee shall maintain such additional insurance as may be
reasonably required from time to time by Lessor or any Facility Mortgagee and
shall further at all times maintain, to the extent required by applicable law,
worker’s compensation insurance coverage (including self-insurance and Texas
non-subscription coverage) for all persons employed by Lessee (or its agent or
operator) on the Leased Property; and

 

13.3.                        Form Satisfactory, etc.  All of the policies of
insurance referred to in this Article XIII shall be written in a form reasonably
satisfactory to Lessor and by insurance companies reasonably satisfactory to
Lessor (and, as applicable, any Facility Mortgagee).  Subject to the foregoing,
Lessor agrees that it will not unreasonably withhold or delay its approval as to
the form of the policies of insurance or as to the insurance companies selected
by Lessee.  Lessee shall pay all of the premiums therefor, and deliver such
policies or certificates thereof to Lessor prior to their effective date (and,
with respect to any renewal policy, prior to the expiration of the existing
policy), and in the event of the failure of Lessee either to effect such
insurance as herein called for or to pay the premiums therefor, or to deliver
such policies or certificates thereof to Lessor at the times required, Lessor
shall be entitled, but shall have no obligation, to effect such insurance and
pay the premiums therefor, which premiums shall be repayable by Lessee to Lessor
upon written demand therefor, and failure to repay the same shall constitute an
Event of Default within the meaning of Section 16.1.  Each insurer mentioned in
this Article XIII shall agree, by endorsement on the policy or policies issued
by it, or by independent instrument furnished to Lessor, that it will give to
Lessor (and to any Facility Mortgagee, if required by the same) thirty (30)
days’ written notice before the policy or policies in questions shall be
altered, allowed to expire or canceled.

 

13.4.                        Increase in Limits.  In the event that a Facility
Mortgagee shall at any time reasonably determine the limits of the personal
injury or property damage, or public liability insurance then carried to be
insufficient, Lessee shall thereafter carry the insurance with increased limits
until further change pursuant to the provisions of this Section; provided that
if Lessor desires to increase the limits of insurance, and such is not pursuant
to the request of a Facility Mortgagee, then Lessor may not demand an increase
in limits above the limits generally consistent with the requirements of owners
of long term care properties in the state in which the applicable Facility is
located.

 

13.5.                        Blanket Policy.  Notwithstanding anything to the
contrary contained in this Article XIII, Lessee’s obligations to carry the
insurance provided for herein may be brought within the coverage of a so-called
blanket policy or policies of insurance carried and maintained by Lessee;
provided, however, that the coverage afforded Lessor will not be reduced or
diminished or otherwise be different from that which would exist under a
separate policy

 

29

--------------------------------------------------------------------------------


 

meeting all other requirements of this Lease by reason of the use of such
blanket policy of insurance, and provided further that the requirements of this
Article XIII shall be met in any such blanket policy.

 

13.6.                        No Separate Insurance. Lessee shall not on Lessee’s
own initiative or pursuant to the request or requirement of any third party take
out separate insurance concurrent in form or contributing in the event of loss
with that required in this Article, to be furnished or which may reasonably be
required to be furnished, by Lessee or increase the amount of any then existing
insurance by securing any additional policy or additional policies, unless all
parties having an insurable interest in the subject matter of the insurance,
including in all cases Lessor and all Facility Mortgagees are included therein
as additional insureds, and the loss is payable under said insurance in the same
manner as losses are payable under the Lease.  Lessee shall immediately notify
Lessor of the taking out of any such separate insurance or of the increasing of
any of the amount of the then existing insurance.

 

13.7.                        Continuous Coverage.  Prior to the Commencement
Date, Lessee was the tenant and operator of the Leased Property, and prior to
that, Lessee was the owner and operator of the Leased Property.  Therefore,
Lessee already has in place insurance with respect to the Leased Property. 
Lessee shall assure that there is no gap in the insurance coverage provided in
connection with the Leased Property at or after the Commencement Date, and
therefore, the insurance provided by Lessee shall be continuous, with the types
and amounts of coverage, described herein to be applicable on the Commencement
Date.  To the extent there is not full, complete and continuous coverage for all
issues, no matter when arising, claimed or occurring, Lessee shall, at its sole
cost, obtain such insurance.

 

ARTICLE XIV

 

14.1.                                Insurance Proceeds.  All proceeds payable
by reason of any loss of or damage to the Leased Property, or any portion
thereof, which is insured under any policy of insurance required by Article XIII
of the Lease shall be paid to Lessee.  Such amounts shall be applied to the
reconstruction or repair, as the case may be, of any damage to or destruction of
the Leased Property, or any portion thereof, unless Lessee exercises its right
of substitution under Section     .  The funds shall be disbursed based upon
work performed.  Any excess proceeds of insurance remaining after the completion
of the restoration or reconstruction of the Leased Property shall go to Lessee. 
All salvage resulting from any risk covered by insurance shall belong to Lessor
except that any salvage relating to Lessee’s Personal Property shall belong to
Lessee.

 

14.2.                               Reconstruction in the Event of Damage or
Destruction Covered by Insurance Proceeds. Subject to Lessee’s right of
substitution, as provided by Section       , if during the Term, the Leased
Property is totally or partially destroyed by a risk covered by the insurance
described in Article XIII and whether or not any Facility thereby is rendered
Unsuitable for its Primary Intended Use, Lessee shall restore the Leased
Property to substantially the same condition as existed immediately before the
damage or destruction.  Lessee shall be entitled to the insurance proceeds for
the purpose of such repair and restoration.

 

14.3                                 Reconstruction in the Event of Damage or
Destruction Not Covered bv Insurance.  Subject to Lessee’s right of
substitution, as provided by Section       , if during the Term, the Leased
Property is damaged or destroyed irrespective of the extent of the damage from a
risk not fully covered by the insurance described in Article XIII, whether or
not such

 

30

--------------------------------------------------------------------------------


 

damage renders any portion of the Leased Property Unsuitable for Its Primary
Intended Use, Lessee shall restore the damaged Leased Property to substantially
the same condition it was in immediately before such damage or destruction and
such damage or destruction shall not terminate this Lease nor result in any
reduction in Rent (including without limitation Minimum Rent).

 

14.4.                              Lessee’s Property.  All insurance proceeds
payable by reason of any loss of or damage to any of Lessee’s Personal Property
shall be paid to Lessee.  Lessee shall hold such insurance proceeds in trust to
pay the cost of repairing or replacing damaged Lessee’s Personal Property,
unless Lessee exercises its right of substitution under Section     .

 

14.5.                               Restoration of Lessee’s Property.  Without
limiting Lessee’s obligation to restore the Leased Property as provided in
Sections 14.2 and 14.3, Lessee shall also restore all alterations and
improvements made by Lessee, including Lessee’s Personal Property but only to
the extent that Lessee’s Personal Property is necessary to the operation of the
Leased Property for its Primary Intended Use in accordance with applicable Legal
Requirements.

 

14.6.                               No Abatement of Rent.  This Lease shall
remain in full force and effect and Lessee’s obligation to make rental payments
and to pay all other charges required by this Lease shall not be abated during
the pendency of repair or restoration.

 

31

--------------------------------------------------------------------------------

 